                  Case 7:18-cr-00614-KMK Document 101 Filed 04/01/20 1--1age 1 or L

- - ~ - - - - - - - - - - - - - - - - - - - - - - - - -- -- - - -- - --•·-------- . . . .                       -·-···-

                                      NEWMAN & GREENBERG LLP
                                                   ATTORNEYS
                                            950 THIRD AVENUE
                                         NEW YORK, NEW YORK 10022
                                             TEL. (212) 308-7900
                                              FAX (212) 826-3273

      RICHARD A. GREENBERG                                                      GUSTAVE H. NEWMAN (1927-2017)
      STEVEN Y. YUROWITZ

      WILLIAMJ. DOBIE
                                                                         EMO Et'OOR
                                                                              l . . C''-). Cf\
                                                                     l /1l . . .
                                                                     1
                                                                                       ~   L .,,

                                                                    April 1, 2020



         BYECF
         Hon. Kenneth M. Karas
         United States District Court
         Southern District of New York
         300 Quarropas Street
         White Plains, New York 10601


                                Re:   United States v. Goldbrener, et al., 18-Cr-614 (KMK)
                                      (Defendant Schwartz's Unopposed Request for A) An
                                      Extension to File Objections to the PSR, and
                                      B) An Adjournment of His Current Sentencing Date)

         Dear Judge Karas:

                  I represent Moshe Schwartz, one of the defendants in the above-entitled matter. I am
         writing, without government opposition, to request a one-month extension of Mr. Schwartz's
         time to file his objections to the Probation Department's preliminary Pre-Sentencing Report
         ("PSR") --- from April 11 to May 11, 2020 --- which takes into account the eight-day Jewish
         holiday of Passover, a holiday both Mr. Schwartz and I observe. Mr. Schwartz has tested
         positive for Covid-19, his wife is experiencing similar symptoms and, although I have not been
         tested, I and others in my household have experienced symptoms consistent with the virus. In
         addition, for the past two weeks, I have been working from home and do not have access to all of
         the case documents. All of the foregoing prevents me from carefully reviewing and responding
         to the PSR with objections and corrections, which I believe will be serious and meritorious.

                 Moreover, since Mr. Schwartz's sentencing is now scheduled for June 12, 2020, counsel
         will require an adjournment of the sentencing date if counsel is to be able to prepare a
         professionally competent and effective sentencing memorandum.
                Case 7:18-cr-00614-KMK Document 101 Filed 04/01/20 Page 2 of 2
,.
     NEWMAN & GREENBERG LLP

       Hon. Kenneth M. Karas
       April 1, 2020
       Page2


               As a result, I am writing to request an adjournment of the current sentencing date either       /)
       sine die (a practice that at least one other district court that I know of has followed in light of the
       Covid-19 pandemic) or to a date sometime in September 2020. The requested extension will
       permit the defendant, counsel and the Court to regain their bearings after the current pandemic
       subsides. I have communicated with AUSA Michael Maim.in, and I am authorized to represent
       that the government has no objection to the foregoing requests.


                                                            Respectfully submitted,




       cc: All government counsel (by ECF)
           All defense counsel (by ECF)
           USPO Deanna Paige (by email)
